DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's election without traverse of Claims 14-26 by Mr. John T. Raffle dated 12/29/21 is acknowledged.
Claims 1-13 and 27-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following U.S. Patents. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the transcutaneous stimulation of the vagus nerve at about 10-600V/m for releasing inhibitory neurotransmitters.

US Patent #
Relevant Claims to Independent Claim 14 of current application
13/783,319
10,512,769
1, 6, 9, 18
13/603,799
8,918,178
1
13/603,852
8,843,210
1, 10, 14
13/603,810
8,983,629
1, 8, 16
13/952,859
10,537,728
1, 6, 9, 17
13/005,005
8,868,177
1, 10, 23
14/494,505
9,399,134
10, 11, 21
14/660,377
9,623,240
1, 7, 16
13/731,035
10,207,106
1, 14, 17
15/171,684
10,384,059
1, 2
13/671,859
10,232,178
1, 4, 12


Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Applications. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the transcutaneous stimulation of the vagus nerve at about 10-600V/m for releasing inhibitory neurotransmitters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14/462,605

1, 6, 27


1, 7, 13, 17
16/356,639

1, 13, 15
16/598,127

1, 3, 7
16/540,476

1, 10, 12
16/662,295

1, 4, 14
16/693,088

1, 9, 27


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear what current needs to be generated at the source for the field to be about 10-600V/m at the vagus nerve since the depth of the vagus nerve varies within the body.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 14-26 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Della Rocca et al. (PG Pub. 2011/0150924).
Regarding Claims 14, 20-21, Della Rocca discloses a device for treating a disorder in a patient comprising:
a housing (see housing for device 100; Fig. 1; par. 73) having a contact surface (see surface 120) for contacting an outer skin surface of the patient (see par. 52); and
an energy source (see battery; par. 68) within the housing, wherein the energy source transmits an electric current through the outer skin surface of the patient to a vagus nerve within the patient (see par. 75), wherein the electric current is sufficient to generate an electric field between about 10 to 600 V/m (see par. 84) at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient (see par. 4 and 30). The Examiner considers 8 V/m is about 10 V/m [emphasis added]. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to generate a field between 10 and 600 V/m since it has been held that discovering an optimum value of a (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 15, Della Rocca discloses the inhibitory neurotransmitters comprise GABA, serotonin and/or norepinephrine (see par. 31).
Regarding Claim 16, Della Rocca discloses wherein the inhibitory neurotransmitters are released onto airway-related vagal preganglionic neurons to reduce the release of acetycholine from the airway-related vagal preganglionic neurons (see par. 33).
Regarding Claim 17, Della Rocca discloses wherein a sufficient level of inhibitory neurotransmitters are released in the brain of the patient to reduce a level of glutamate in the brain (see par. 35).
Regarding Claims 18-19, Della Rocca discloses providing an electric field that will not affect heart rate, blood pressure, or cause bronchoconstriction (see par. 84 and Applicant’s Specification par. 34-35). The examiner considers that as long as Della Rocca teaches the “about 10-600 V/m” limitation, the unwanted effects will be safely avoided. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to generate a field below the threshold for bronchoconstriction or heart rate/blood pressure control to avoid undesired side effects since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 22, Della Rocca discloses wherein the energy source comprises a signal generator (see energy generator 110; Fig. 1; par. 52) and one or 
Regarding Claim 23, Della Rocca discloses a conducting medium within the housing between the electrodes and the electrically permeable contact surface (see electroconductive gel; par. 61).
Regarding Claim 24, Della Rocca discloses the electric current comprises bursts of pulses with a frequency of about 3 to about 100 bursts per second (see par. 61).
Regarding Claim 25, Della Rocca discloses the electric current comprises bursts of between 1 and 20 pulses per burst, with each pulse being about 50 to 1000 microseconds in duration (see par. 63).
Regarding Claim 26, Della Rocca discloses the housing is a handheld device configured for contacting a surface of the skin of a patient (see par. 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao (US Patent 9072891) discloses 100 v/m for stimulating the vagus nerve (see Fig. 6B and Claim 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792